Title: From Abigail Smith Adams to John Quincy Adams, 23 April 1813
From: Adams, Abigail Smith
To: Adams, John Quincy



No 5
My Dear Son
Quincy—April 23d 1813—

For three weeks past there have been many & various reports in circulation respecting the Mediation to Russia & there has been much Said and written respecting the persons to be appointed. It was not untill yesterday that your Father & I was officially notified that mr Gallatin and Bayard were associated with you in a commission to Negotiate a Peace between Great Britain and the united States, and that they would be ready to Sail in a few days.
I embrace the opportunity of writing by them, and have already Sent Some Letters, upon the faith of the rumour
The gentlemen so well known to you; will carry with them all the information necessary for you to know, respecting the State of our public affairs—and our prospects—it is therefore unnecessary for me to Say any thing further than to express my ardent wishes, that you may all unite and become instruments in the hands of Providence to restoreing Peace to our Bleading Country upon just and honorable terms—the Negotiation is all importent to our Country, and alltho encompassed with difficulties—honest hearts, and upright minds upon both Sides may effect it—
It has been my constant and daily petition to heaven for you: that you might be made an instrument in the hand of Providence of much good to your native Land. Should my petition be answerd by accomplishing an honorable peace for your Country, I Should Say with Simeon, “mine Eyes have seen they Salvation.”
To God and my Country I resign you—Relinquishing all personal considerations, with the anticipated pleasure of Seeing you and Your Family the ensueing Season.
Your Brother has been absent a fortnight attending Court, and will be an other week, So that I fear he will miss this, I hope, Safe conveyance. I have written you every month, but fear my Letters will never reach you—I have also written to my Daughter after her heavey affliction—to Kitty & to William—
I will note here, least you Should not have received my Letters, that your Letter of 26 Sepbr. 8th and 25 october all have reachd us, and that the 25 is the last we have received also your Letters to your sons by mr Jackson.
The vacation commenced yesterday at Hingham. it will be a fort night. I attended the Lecture yesterday, and mr Tremble the Preceptor assures me John will make a fine Scholar—
George I hope will attend to the advise given him, in your excellent Letter. he is, as formerly, much attached to Books and grows most rapidly—when at home, every attention and instruction will be given them in my power—but we cannot any of us supply the fathers Place. should you come nearer to us—and peace be restored—I Should not object to their being sent to you.
I shall not be able to give them timely notice at the Valley, so as to get Letters in Season. but I had a Letter today from your sister. she has been confined all winter with the Rhumatism, from which she has endured great and Severe pain. She recoverd so far as to walk about her Room, but was again attackd and is Still Suffering. I wish’d her to have come when the col. went to Congress and have past the time with me. at present she is not able—
The Glory which our Navy has acquired, and the Fame of our Gallant Commanders, must surely have been wafted to you upon the wings of the wind. five such importent conquests over the British flag, have never before been achieved by any Nation With equal force—Truly it is the Lords Doings and it is Marvelous in our Eyes—undaunted in Battle, generous in conquest, modest in victory. these are the Chracstick Characteristic traits of our Naval commanders. they have redeemed the honour of our Country and coverd themselves with Glory, altho they may experience a reverse, and be compeld to yeald to Superiour force. Hull, Jones, Decature, Bainbridge and Lawrence will never be forgotten by Britain or America
you may easily Suppose the pleasure your Father experiences in the Laurels they have won. they were most if not all, officers of his appointment, when the power rested with him—and they hail him as the Father of the Navy.—
My Love to my dear daughter I hope more prosperous days are in reserve for her—and her Children I never was of a desponding make—what ever may be the allotments of Providence for me or mine, my confidence in the Supreme ruler will remain unshaken—and my beleif that all partial Evil will terminate in universal good is firm—altho we cannot perceive how or when—the History of Joseph and Brethrun is lesson full of instruction.
adieu my dear Son. heaven bless you and yours / prays your ever affectionate / Mother
Abigail Adams.